     Case 3:21-cv-01349-X-BK Document 9 Filed 09/13/21        Page 1 of 1 PageID 20



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

TYESHA N. ISOM,                            §
                                           §
              Plaintiff,                   §
                                           §
v.                                         §     Civil Case No. 3:21-CV-01349-X-BK
                                           §
LYFT INC.,                                 §
                                           §
              Defendant.                   §

            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
         RECOMMENDATION OF THE UNITED STATES MAGISTRATE
                              JUDGE

         The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case.     [Doc. No. 7].   No objections were filed.   The District

Court reviewed the proposed findings, conclusions, and recommendation for plain

error.     Finding none, the Court ACCEPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge and DISMISSES

WITHOUT PREJUDICE this case for lack of jurisdiction.

         IT IS SO ORDERED this 13th day of September, 2021.




                                         ____________________________________
                                         BRANTLEY STARR
                                         UNITED STATES DISTRICT JUDGE




                                           1
